                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION


UNITED STATES OF AMERICA                     )
                                             )
                                             )
             v.                              )   CIVIL NO. 3:21-cv-293-RJC
                                             )
APPROXIMATELY $383,590 IN                    )
                                             )
UNITED STATES CURRENCY SEIZED                )
FROM JOHNATHAN REED MOZEAK                   )
ON NOVEMBER 30, 2020 IN YUKON,               )
OKLAHOMA                                     )


                             ORDER OF DEFAULT JUDGMENT

       THIS MATTER IS BEFORE THE COURT on the Government’s Motion for

Entry of Default Judgment (Doc. No. 8). Having considered the Motion and the

pleadings, the Court GRANTS the Motion and Order as follows:

       IT IS HEREBY ORDERED that Judgment by Default is entered against all

persons in the world not having filed a claim in this action as to the following property:

       Approximately $383,590 in United States Currency seized from

Johnathan Reed Mozeak on November 30, 2020 in Yukon, Oklahoma.

 Signed: September 7, 2021




         Case 3:21-cv-00293-RJC-DCK Document 9 Filed 09/07/21 Page 1 of 1
